It seems to me that the opinion of Mr. Justice Jones would have the effect of overruling the unbroken line of authorities in this State, establishing the principle that the constitutionality of a statute can not be determined in mandamus proceedings.
It is only necessary to refer to the cases cited by him to show that this is the rule.
Furthermore, I can not concur in the conclusion announced in his opinion, that the burden rested upon the appellant to show the absence of available funds.
For these reasons I dissent.